— Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered November 20, 1989, convicting him of leaving the scene of an incident without reporting and reckless driving, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant in this case made a pretrial motion to dismiss the indictment on both statutory and constitutional speedy trial grounds (see, CPL 30.20, 30.30; People v Taranovich, 37 NY2d 442, 444-445). However, the defendant’s speedy trial argument, to the extent that it is based on statutory rather than constitutional provisions, is beyond the scope of appellate review by virtue of his plea of guilty (see, People v Gooden, 151 AD2d 773; see also, People v Fernandez, 67 NY2d 686, 688; People v Prescott, 66 NY2d 216, 220, cert denied 475 US 1150). Moreover, based upon our review of the record on appeal, we find no proof that the defendant’s constitutional right to a speedy trial was violated (see, People v Sledge, 122 AD2d 293).
*266We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Harwood and Balletta, JJ., concur.